COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                NO.
 2-10-087-CV
 
 
KENYEN DAMON MOORE                                                                 APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
          FROM
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellant
Kenyen Damon Moore filed this appeal from an order signed by Judge Jeff Walker,
Presiding Judge of the Eighth Administrative Judicial Region of Texas, denying
Appellant=s
motion to recuse a trial court judge.  On
March 26, 2010, we notified Appellant of our concern that we lack jurisdiction
over the appeal because there has been no final judgment of conviction.  See, e.g., Wright v. State, 969
S.W.2d 588, 589 (Tex. App.CDallas
1998, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.CFort
Worth 1996, no pet.); see also Woodard v. Eighth Court of Appeals, 991
S.W.2d 795, 797 (Tex. Crim. App. 1998) (orig. proceeding) (holding that
complaint regarding recusal of trial court judge should not be addressed until
appeal from final judgment).  We further
stated that unless Appellant or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal on or before April 5,
2010, the appeal could be dismissed for want of jurisdiction.  See Tex. R. App. P. 44.3.
Appellant
filed a response, but it does not state valid grounds for continuing the
appeal.  Appellant does not cite, nor
have we found, any authority conferring jurisdiction on this court to consider
his appeal at this time.  Thus, we
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL:
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  April 29, 2010




[1]See Tex. R. App. P.
47.4.